that:

defendant’s knowing, intelligent, and voluntary guilty plea waived any right to test
the chain of custody of the drug evidence.7

(6) In this case, McMillan admitted that he was guilty of Trafﬁcking in
Cocaine and Tampering with Evidence.8 As we recognized in afﬁrming the
dismissal of McMillan’s ﬁrst motion for postconviction relief, McMillan’s guilty
plea was knowing and voluntary? McMillan is therefore bound by the statements
he made to the Superior Court before his plea was accepted and he is prevented
from reopening his case to make claims that do not address his guilt and involve

1.10

impeachment evidence that would only be relevant at atria By pleading guilty,